Citation Nr: 0510865	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  00-11 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for cold weather injury of 
the lower extremities, claimed as frostbite.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
March 1972.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
February 1999 rating determination by the Columbia, South 
Carolina Regional Office (RO).  

This case was previously before the Board in July 2002 and 
remanded for additional development and adjudication.  


FINDING OF FACT

There is no competent evidence showing the veteran sustained 
cold weather injury to the lower extremities while in 
service.  


CONCLUSIONS OF LAW

The veteran is not shown to have frostbite or cold weather 
injury residuals, which were incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
38 U.S.C.A. §  5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  For the 
reasons enumerated below, there is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In March 1987, the RO denied service connection for frostbite 
residuals.  However, the claims folder does not contain any 
notification of this action to the veteran.  Hence, the claim 
has remained open since that time.  

In June 1998, the veteran requested that his claim for 
service connection for cold weather injury to the lower 
extremities be reopened.  In July 2001, the RO, rather than 
consider the claim on the merits, determined that new and 
material evidence had been submitted to reopen the veteran's 
claim.  Ultimately, the result was the same, as the RO then 
considered the evidence on the merits.  In letters dated in 
April 2001 and February 2004, the veteran received detailed 
notice of the requirements of VCAA.  In supplemental 
statements of the case in July 2001 and August 2004 , the 
veteran was provided with the applicable law and regulations 
regarding VCAA. 

Law and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Notwithstanding the 
foregoing, service connection may be granted for disease, 
which is diagnosed after discharge from military service, 
when all of the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Factual Background

Service medical records show the veteran was treated in 
February 1952 for an episode of bilateral foot swelling 
attributed to tight shoes.  There was a wart at the base of 
the right great toe.  The only other positive finding was a 
clavus (corn) on the left great toe.  These records are 
otherwise entirely negative for complaints or treatment of 
cold weather injury to the lower extremities or for 
complaints or treatment of symptoms suggestive of peripheral 
vascular disease.

The post-service evidence includes service department and VA 
medical records, which, together, cover a period from 1973 to 
2001.  These records are notably negative for any medical 
evidence, documenting complaints, findings or treatment of 
residuals of frostbite or cold injury.  During VA examination 
in 1976, the veteran reported complaints of paresthesia on 
the lateral aspect of the right foot.  There was no further 
discussion regarding etiology and a diagnosis was not 
provided.  

The remaining medical records show the veteran's history was 
significant for peripheral vascular disease beginning in the 
1990s.  In June 1998, he underwent a left femoral distal 
bypass graft.  He developed a postoperative wound infection 
which did not heal properly.  He was subsequently evaluated 
for a chronic ulcer on his left great toe and was found to 
have gangrene of the second through fourth toes on the left.  
The veteran underwent amputation of toes 1-4 of the left foot 
in July 1998.  

In February 2001, following review of the record, a VA 
examiner determined that there was no documentation that the 
veteran raised any complaints referable to his legs or feet 
at anytime up until the late 1990s.  The examiner concluded 
that the veteran did not have cold injury, frost bite or any 
sequelae thereof.  In a subsequent addendum to that opinion 
in May 2001, the examiner further concluded that the 
veteran's transmetatarsal amputation was due to a recent 
occurrence of peripheral vascular disease, status post 
femoral popliteal bypass attempt.  Again he concluded that 
there was no documentation of cold injury or frostbite or any 
sequelae thereof.  

Analysis

The primary impediment to a grant of service connection for 
residuals of cold weather injury to the lower extremities is 
the absence of medical evidence of diagnoses.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 
(1997).  Here the medical evidence of record is negative for 
cold weather injury to the lower extremities and the 
veteran's reports of history of frostbite alone cannot 
satisfy the criteria for a current disability.  

Service medical records are totally devoid of any report or 
clinical finding of cold weather injury.  Likewise post-
service medical records contain no current evidence of 
disability associated with cold weather injury.  Moreover, 
the VA examiner in 2001 concluded that there was no clinical 
evidence of any cold weather injury, frost bite of sequelae 
thereof.

As to the veteran's assertions that he was treated for cold 
weather injury inservice, the Board notes that he is 
competent to report symptoms he experienced inservice.  
However, he is not qualified to render an opinion as to 
etiology of a disorder or establish a diagnosis.  See 
Espiritu v, Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
Board notes that the overwhelming medical evidence of record 
indicates that the veteran does not currently have residuals 
from a cold weather injury.  As no current disability 
involving the lower extremities has been medically associated 
with military service, there is no foundation upon which to 
allow the claim.  

In the absence of competent evidence of post service cold 
weather injury to the  lower extremities, the preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for residuals of cold weather injury to 
the lower extremities is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


